—Appeal from a judgment of Wayne County Court (Kehoe, J.), entered December 19, 2000, convicting defendant upon his plea of guilty of burglary in the second degree (two counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously modified as a matter of discretion in the interest of justice by reducing the sentence to concurrent determinate terms of imprisonment of five years and as modified the judgment is affirmed.
Memorandum: Upon our review of the record, we conclude that the concurrent determinate terms of imprisonment of seven years imposed upon defendant’s conviction of two counts of burglary in the second degree are unduly harsh and severe. Therefore, as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [b]), we modify the judgment by reducing the sentence to concurrent determinate terms of imprisonment of five years (see, Penal Law § 70.02 [3] [b]). Present — Pigott, Jr., P.J., Green, Hayes, Scudder and Gorski, JJ.